Citation Nr: 0835451	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-15 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for anomalous coronary 
congenital disease, coronary artery disease of small branch 
vessel, and history of paroxysmal tachycardia, claimed as 
heart disease.

2.  Entitlement to service connection for status post strain, 
no injury, degenerative disc disease at L5-S1, postoperative 
residuals of fusion of T9-10 for thoracic spinal stenosis 
with decompression of the spinal cord and disc herniation, 
claimed as low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from June 1973 to November 
1975 in the U.S. Air Force.  He had periods of active duty 
for training with the Texas Army National Guard from August 
1982 to December 1982 and from August 1988 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for anomalous coronary congenital 
disease, coronary artery disease of small branch vessel, and 
history of paroxysmal tachycardia, claimed as heart disease; 
and for status post strain, no injury, degenerative disc 
disease at L5-S1, postoperative residuals of fusion of T9-10 
for thoracic spinal stenosis with decompression of the spinal 
cord and disc herniation, claimed as low back injury.  In May 
2008, the veteran failed to report for a hearing scheduled at 
the RO, before a Veterans Law Judge.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran had anomalous coronary congenital heart 
disease, coronary artery disease of the small branch vessel, 
or history of paroxysmal tachycardia, in service, instead 
showing the disorder to have been manifested many years after 
service, and the preponderance of the evidence is also 
against a finding that any current heart disease is causally 
related to service.

2.  The preponderance of the evidence is against a finding 
that the veteran has a current low back disability (including 
strain, degenerative disc disease at L5-S1, postoperative 
residuals of fusion of T9-10 for thoracic spinal stenosis, 
with decompression of the spinal cord and disc herniation) 
which is related to service.


CONCLUSIONS OF LAW

1.  Anomalous coronary congenital heart disease, coronary 
artery disease of the small branch vessel, and history of 
paroxysmal tachycardia, claimed as heart disease, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Status post strain, degenerative disc disease at L5-S1, 
postoperative residuals of fusion of T9-10 for thoracic 
spinal stenosis, with decompression of the spinal cord and 
disc herniation, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 




The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in April 2003 and January 2007 
that fully addressed the notice elements.  These letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes that in the January 2007 letter, the veteran was 
informed of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, he has 
not 

demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Sanders v. Nicholson, supra.  Thus, it 
appears that all required notice has been given to the 
veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  In that regard, 
although the veteran was scheduled for a VA heart examination 
in May 2003, an opinion regarding the claim for service 
connection for current heart disease was not provided.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post- service 
treatment for a condition or other possible association with 
military service.  

With regard to the claim for service connection for anomalous 
coronary congenital disease, coronary artery disease of small 
branch vessel, and history of paroxysmal tachycardia, claimed 
as heart disease, there is competent medical evidence of a 
current disability.  There is, however, no competent evidence 
of record (other than the veteran's lay assertions) showing 
that his current heart disability (including anomalous 
coronary congenital disease, coronary artery disease of small 
branch vessel, and history of paroxysmal tachycardia), may be 
related to service.  Although he has contended that his 
current heart disability had an onset in service and was 
incorrectly diagnosed as hypoglycemia, his lay statements 
alone are not competent evidence to support a finding on a 
medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  




With further regard to VA's duty to assist, the Board notes 
that the RO has obtained the veteran's VA treatment records, 
private treatment records, and records from the Social 
Security Administration (SSA).  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claims has been obtained and associated with the claims 
files, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Factual Background

Service treatment records (STRs) show that an enlistment 
examination in March 1973 was negative for any complaint or 
finding of a back injury or heart disease.  In May 1974 the 
veteran complained of a three-week history of sharp pain in 
the lumbar region on movement.  The diagnosis is difficult to 
read, but appears to indicate neuromuscular pain of the 
lumbar region.  In January 1975 the veteran complained of 
chronic low back pain, and X-rays were noted to be normal.  
The provisional diagnosis was muscle strain, and the veteran 
was advised to do exercises.  An August 1975 Physical Profile 
Serial Report shows that the veteran's defects included post-
traumatic low back pain, stable, likely to resolve.  In 
September 1975, the veteran was referred to the endocrinology 
clinic because of his 

history of reactive hypoglycemia.  He reported symptoms of 
weakness off and on for the past year, occurring mainly if he 
missed a meal or climbed stairs.  He also reported that six 
to eight months previously he had experienced an episode of 
passing out after eating some cake.  He also complained of 
low back pain transiently in the early morning for 11/2 years.  
His blood pressure was 120/75 and his cardiac examination was 
essentially normal, including an S3 at the cardiac apex.  An 
X-ray of the lumbosacral spine was normal.  The final 
diagnoses included reactive hypoglycemia and post-traumatic 
low back pain.  

The STRs further show that, on a September 1975 examination 
conducted for a Medical Evaluation Board (MEB), clinical 
evaluation of the veteran's heart and spine was normal.  On a 
Report of Medical History completed in conjunction with the 
examination, the veteran responded "yes" to having, or 
having had, recurrent back pain.  In September 1975 an MEB 
convened, and the Medical Board Report shows that the 
veteran's diagnoses included reactive hypoglycemia requiring 
high protein diet for control, with onset in 1974; low back 
pain, reportedly post-traumatic, stable, occurring mainly in 
early morning, associated occasional right anterior thigh 
numbness, no radiculopathy or weakness, and negative X-rays; 
and April 1974 was noted to be the approximate date of 
origin.  

A June 1980 private treatment record shows that the veteran 
was seen by Dr. K for a glucose tolerance test.  After 
performing glucose testing, Dr. K opined that the veteran did 
not have hypoglycemia or hyperglycemia.  

In support of his claim, the veteran submitted a treatment 
record dated June 22, 1990, which shows that he was seen for 
complaints of right lower quadrant abdominal pain.  he 
reported he had been involved in a tank accident 10 days 
prior at Fort Hood and had suffered abdominal pain for four 
days after the accident, which had recurred one day before he 
was seen.  Objective examination of his back was negative.  
The diagnosis was abdominal pain, unknown etiology.  
Subsequent treatment records show he was seen for follow-up 
for abdominal pain and right and left knee pain.



Treatment records from Neurocare Network show that the 
veteran injured his back at work in April 1999 when he picked 
up an empty keg.  Subsequently, he underwent several thoracic 
epidural injections.  In August 1999 he underwent a thoracic 
discogram, which showed a ruptured disc at the T8-9 level.  
At that time, he reported a history of a compression fracture 
years before, in a car wreck.  In October 1999 he underwent a 
thoracic fusion at T9-10.  The discharge diagnosis was 
thoracic spinal stenosis and thoracic disc herniation, T9-10.  

In a December 1999 letter from Neurocare Network, it was 
noted that the veteran had been treated for a status-post 
work-related injury on April 28, 1999, with subsequent T9-10 
fusion.  In October 2000 it was noted that he was still 
hurting a fair amount in his mid-back.  

A private treatment record dated in February 2000 shows that 
the veteran was admitted for a drug overdose, and reported a 
history of chronic back pain.  He reported a back operation 
two years prior, and in October 1999.  It was also noted that 
he was receiving workers' compensation benefits for his back 
injury.  

A February 2002 evaluation report for SSA shows the veteran 
reported that in 1995, after walking on concrete for long 
periods of time, he had suffered with pain and numbness in 
the legs, was seen by doctors, had an MRI (magnetic resonance 
imaging) and injections without relief, and eventually 
underwent an L1 (1st lumbar vertebral) decompression.  He 
reported doing well for 4 years, until he lifted an empty keg 
at work in 1999 and had severe pain in the upper and lower 
back, which resulted in a discectomy in 1999.  He reported 
that pain had never gone away and he had been on pain 
medications since.  In the past history section it was noted 
that the veteran had been involved in an MVA (motor vehicle 
accident) in 1979 and sustained crush injuries to three 
vertebrae in the lumbar region.  

In a June 2002 functional capacity evaluation of the veteran, 
it was noted that on May 2, 1999, he had lifted an empty keg 
bottle and reported immediate thoracic pain, and the next day 
had neck pain.  Conservative treatment had failed and a 

discogram revealed a T9-10 (9th to 10th thoracic vertebral) 
internal disk rupture.  He reported a past medical history of 
low back surgery, including decompression of L5-S1 (5th 
lumbar vertebra to 1st sacral segment) in 1997, with only one 
recurrence of pain, until the incident in May 1999.  

A July 2002 discharge summary from the East Texas Medical 
Center shows that the veteran reported a one-month history of 
tachy-arrhythmias.  It was felt that his chest pain was 
secondary to his undefined tachy-arrhythmia.  After further 
discussion, it was noted that the veteran had had this 
problem approximately ten years before.  The discharge 
diagnoses included chest pain and tachy-arrhythmias.

Private treatment records from Cardiovascular Consultants 
show that the veteran presented in August 2002 for further 
evaluation of his hypertension, and that he complained of 
chest tightness.  

In September 2002 the veteran was hospitalized at the East 
Texas Medical Center and underwent a cardiac catheterization 
procedure.  The post-procedure impressions included anomalous 
left main coronary artery, originating from the right 
coronary sinus; mild to moderate branch vessel disease; and 
normal left ventricular systolic function.  The discharge 
summary shows diagnoses included chest pain, coronary artery 
disease, and hypertension.

A February 2003 SSA decision shows that the veteran was found 
to be disabled, effective April 1999.  His severe impairments 
included coronary artery disease and degenerative disc 
disease.

Received from the veteran in February 2003 was his formal 
claim for service connection.  He claimed that when he was 
assigned to the AF Electronic Warfare Center, Kelly AFB, 
Texas, he was first diagnosed with symptoms of early heart 
disease.  He asserted that he was incorrectly diagnosed with 
hypoglycemia at that time, but he was really experiencing the 
first symptoms of heart disease.  He also reported that while 
on active duty for training with the Texas National Guard at 
Fort 

Benning, Georgia, he had severely injured his right knee and 
lower back.  He claimed his heart disability had its onset in 
1975, and that his low back disability initially occurred on 
June 22, 1990.  

On a VA heart examination in May 2003, the diagnoses included 
anomalous coronary artery congenital disease (left coronary 
artery comes off of the right coronary artery), which has 
been described by the cardiologist as a benign condition and 
unlikely to cause sudden death; and history of paroxysmal 
tachycardia with associated chest pain.

On VA orthopedic examination in May 2003, the veteran 
reported that while in service at Kelly Air Force base he 
developed low back pain, without specific injury, which he 
claimed was related to the strain of training.  He reported 
he was seen on sick call several times, was provided muscle 
relaxants and pain medication, and had problems on and off 
for about a year, with recovery.  The clinical impressions 
included "[s]tatus post strain secondary to training 
exercises, no injury, active duty Air Force at Kelly Field" 
and chronic disabling back pain secondary to a variety of 
additional problems which significantly complicated 
assessment.  An X-ray showed degenerative disc disease at L5-
S1 with narrowing and anterior and posterior osteophytes, and 
slight anterior wedging of the first lumbar vertebrae.  

A VA treatment record dated in June 2003 shows a diagnosis of 
chronic thoracic and lumbosacral back pain, due to DDD 
(degenerative disc disease), herniations, and two probably 
failed back surgeries, requiring ongoing pain management.

An October 2003 discharge summary from St. Paul University 
Hospital shows that the veteran underwent coronary artery 
bypass grafting, times two.  The reported history indicated 
that for "several years" he had experienced symptoms of 
palpitations, difficulty sleeping, nausea, and vague chest 
discomfort.  After extensive workup, he was found to have an 
anomalous left main coronary artery which coursed between the 
aorta and pulmonary artery, and, because of that finding, he 
had been referred for surgery.  


III.  Analysis

A.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military, naval, or air service, or for aggravation of 
a pre-existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In addition, the law provides that, where a appellant served 
ninety days or more of active military service, and a chronic 
disease (including cardiovascular-renal disease and 
hypertension) becomes manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

As noted above, service-connected disability compensation is 
payable for disability which arose from active military, 
naval, or air service.  Under the law, active service 
includes (1) active duty (AD), (2) any period of active duty 
for training (ADT) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and (3) any period of 
inactive duty training during (IADT) which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 C.F.R. § 3.6(a).  In 
other words, service connection is available for injuries 
and/or diseases incurred during AD or ADT, but (except for 
the exceptions listed in this paragraph) only for injuries, 
and not diseases, sustained on IADT.  Brooks v. Brown, 5 Vet. 
App. 484 (1994).

In this case, the veteran had active service with the U.S. 
Air Force from June 1973 to November 1975 and had periods of 
ADT with the Texas Army National Guard from August 1982 to 
December 1982 and from August 1988 to November 1988.  

B.  Discussion

1.  Service connection for Anomalous Coronary Congenital 
Disease;
Coronary Artery Disease of Small Branch Vessel;
History of Paroxysmal Tachycardia

The veteran contends that his heart disease had its onset 
during service, but was mistakenly diagnosed as hypoglycemia.  

His STRs show no complaint or finding of heart disease.  
Post-service treatment records show that for the first time, 
in July 2002, the veteran reported a one-month history of 
tachy-arrhythmia, but after further discussion it was noted 
that he had had the problem for 10 years.  A diagnosis of 
tachy-arrhythmia was made.  In September 2002, for the first 
time, the diagnoses included anomalous left main coronary 
artery and coronary artery disease.  

With regard to a medical link between the veteran's current 
right heart disabilities (including anomalous coronary 
congenital disease, coronary artery disease of small branch 
vessel, and history of paroxysmal tachycardia) and service, 
the Board notes that the record is devoid of any competent 
medical opinion on that point.  A VA examination with an 
opinion is not necessary in this matter (as explained above), 
and the veteran has not submitted competent medical evidence 
to support his contentions.  The Board acknowledges the 
veteran's assertions that his heart disease originated in 
service, and that it was was mistakenly diagnosed as 
hypoglycemia.  However, there is no indication (or competent 
evidence of record) showing that the veteran's September 1975 
in-service diagnosis of hypoglycemia was related to heart 
disease or mistaken for heart disease.  And although in June 
1980 a private physician opined that the veteran did not have 
hypoglycemia, no further commentary was provided.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau, supra; Buchanan, supra.  However, 
relating symptoms in service to a current heart disease 
disability, especially with a lengthy gap in the medical 
record, requires opinion evidence from experts with medical 
training, and is not subject to lay diagnosis or opinion.  
Espiritu, supra.

With consideration of the evidence of record, the length of 
time following service prior to a recorded diagnosis of a 
heart disease or condition, and the absence of any medical 
opinion suggesting a causal link between a current heart 
disease or condition and service, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for anomalous coronary congenital disease, 
coronary artery disease of small branch vessel, and history 
of paroxysmal tachycardia must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 ;Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

2.  Service connection for Status Post Strain, No Injury; 
Degenerative Disc
Disease at L5-S1, Postoperative Residuals of Fusion of T9-10 
for
Thoracic Spinal Stenosis with Decompression of the Spinal 
Cord
and Disc Herniation

The veteran essentially contends that he has a current low 
back disability that is related to service.  In his February 
2003 formal claim, he claimed he injured his lower back while 
on ADT at Fort Benning in June 1990.  On the VA examination 
in May 2003, however, he reported he developed low back pain 
on AD with the U.S. Air Force, at Kelly AFB, without specific 
injury.  

The STRs show that the veteran complained of low back pain on 
several occasions.  In May 1974 he was treated for 
neuromuscular pain of the lumbar region.  In January 1975 he 
complained of chronic low back pain, but X-rays were normal, 
and the diagnosis was muscle strain.  In August 1975, he was 
found to have post-traumatic low back pain, stable, likely to 
resolve.  In September 1975, an X-ray of the lumbosacral was 
normal, the diagnosis was post-traumatic low back pain, and 
April 1974 was noted to be the approximate date of origin.  

The first post-service treatment record pertaining to the 
veteran's low back is dated in 1999, when the veteran 
underwent treatment after injuring his back at work in April 
of that year.  In October 1999 he underwent a thoracic fusion 
at T9-10.  In February 2002, the veteran reported, apparently 
for the first time (in an evaluation done for SSA) that in 
1995 he had pain and numbness in the legs and had an MRI and 
injections without relief, and that eventually an L1 
decompression was performed.  He also reported he was in a 
motor vehicle accident in 1979 and crushed three lumbar 
vertebrae.  

What is missing in this case is competent medical evidence of 
a link between the veteran's current low back disability and 
service.  On a VA examination in May 2003, the diagnosis was 
status-post strain secondary to training exercises, no 
injury, active duty Air Force at Kelly Field and chronic 
disabling back pain secondary to a variety of additional 
problems that significantly complicated the assessment.  The 
Board does not find this opinion to be probative, as it is 
based solely on the veteran's self-reported history and does 
not include significant other details regarding his low back 
(such as the incidents in 1979 and 1995 and the reported back 
injury in June 1990). 

Moreover, the Board is not bound to accept medical opinions 
which are based on history supplied by the veteran, where 
that history is unsupported by the medical evidence or based 
upon an inaccurate factual background.  Black v. Brown, 5 
Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Further, the Court has held that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  We recognize that such an opinion 
cannot be rejected solely because it is based upon a history 
supplied by the veteran, but the critical question is whether 
it is credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).

In view of the foregoing, the Board does not find the VA 
examiner's opinion in 2003 to be persuasive.  In addition, 
the Board notes that the veteran has not submitted or 
identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports his claim.  

Moreover, the Board concludes that obtaining an additional VA 
examination with opinion is not necessary to decide this 
claim.  A remand for an additional examination based upon the 
veteran's allegations is unnecessary, and would constitute an 
unreasonable delay and expenditure of scarce VA resources.  
38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(VA's statutory duty to assist is not a license for a 
"fishing expedition"). 

In that regard, the veteran has offered two alternative 
sources for the cause of his current low back disability.  He 
claimed he developed low back pain in service with the U.S. 
Air Force, at Kelly AFB, without specific injury, and also 
claimed he injured his lower back while on ADT at Fort 
Benning in June 1990.  While his STRs do show that the 
veteran developed low back pain during his first period of 
active service and was treated for low back pain in service, 
and upon discharge the diagnosis was post-traumatic low back 
pain, there was no report or notation of any low back injury 
in the STRs.  Indeed, the veteran has not reported he injured 
his back during his first period of active service, rather he 
claims the strain of training caused his low back problems at 
that time.  The Board further notes that treatment records 
dated in June 1990 do show the veteran was involved in a tank 
accident and suffered subsequent abdominal pain.  A review of 
these treatment records, however, discloses that the veteran 
did not complain of any low back pain, nor was any low back 
injury or complaint noted.  

The Board finds it significant that the evidentiary record 
shows the veteran has suffered at least two back injuries 
while not on military duty status - in 1979 and 1999 - both 
of which necessitated back surgery, and that he underwent a 
lumbar decompression subsequent to his leg problems in 1995.  
(He also reported in other treatment records that he 
underwent the lumbar decompression in 1997 and 1998.)  Thus, 
it is clear that the veteran has not been clear and 
forthcoming regarding these important post-service low back-
related incidents, further evidenced by the fact that he did 
not provide such information to the VA examiner in 2003. 

While VA certainly has the duty to notify the veteran of what 
is necessary to substantiate the claim and VA has a duty to 
assist the veteran in obtaining records to substantiate the 
claim, this duty is not boundless.  The duty to assist a 
veteran in developing evidence is not always a "one-way 
street."  If he wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the veteran's responsibility to state his claim, which, 
in this case he has not clearly done.  The veteran has 
provided alternative theories for the cause of his current 
low back disability, which are based on his own lay 
assertions, rather than on competent evidence of record 
showing that his current back disability may be related to 
service.  Espiritu, supra.  Thus, the Board is here not bound 
to seek medical opinions based on the various theories of the 
case offered by the veteran.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Here, the 
veteran is certainly competent to report his low back 
symptoms over the years.  However, the Board does not believe 
that a low back disability, as contrasted with low back 
symptoms, is subject to lay diagnosis.  That is to say, the 
Board finds no basis for concluding that a lay person would 
be capable of discerning whether he had a low back disability 
related to an injury or symptoms experienced in service, in 
the absence of specialized training.  The veteran has not 
established any specialized training for such qualifications.

The Board notes the veteran has asserted that he sustained a 
back injury in June 1990 during a period of ADT.  The record 
reflects that he has submitted no documentation to support 
that allegation, and there has been no verification as to 
whether the veteran was on a period of ADT during June 1990.  
In any event, whether he was on ADT in June 1990 is not the 
missing link in this matter.  Rather, the lack of competent 
evidence of a link between a current low back disability and 
an incident in service is what is missing.  Thus, the Board 
concludes that a remand for further service verification is 
not necessary.

With consideration of the evidence of record, the alternative 
theories provided by the veteran, along with an incomplete 
medical history of his prior back injuries, the length of 
time following service prior to a recorded diagnosis of a low 
back disability, and the absence of any medical opinion 
suggesting a causal link between the veteran's current low 
back disability and his service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for status post strain, no injury, 
degenerative disc disease at L5-S1, postoperative residuals 
of fusion of T9-10 for thoracic spinal stenosis with 
decompression of the spinal cord and disc herniation.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Consequently, the benefit-of-the-doubt rule does not apply, 
and this claim also must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 ;Gilbert v. Derwinski, supra.


ORDER

Service connection for anomalous coronary congenital disease, 
coronary artery disease of small branch vessel, and history 
of paroxysmal tachycardia, claimed as heart disease, is 
denied.

Service connection for status post strain, no injury, 
degenerative disc disease at L5-S1, postoperative residuals 
of fusion of T9-10 for thoracic spinal stenosis with 
decompression of the spinal cord and disc herniation, claimed 
as a low back injury, is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


